 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10

11    ANDRE KENNETH STUCKEY,                            Case No. 1:18-cv-01557-LJO-SAB (PC)
12                         Plaintiff,                   ORDER REQUIRING DEFENDANTS
                                                        CHANELO AND PEACOCK TO FILE A
13           v.                                         RESPONSE TO PLAINTIFF’S MOTION FOR
                                                        LEAVE TO OPT-OUT OF THE SCHEDULED
14    J. JUAREZ, et al.,                                SETTLEMENT CONFERENCE
15                         Defendants.                  (ECF No. 30)
16                                                      SEVEN (7) DAY DEADLINE
17

18          Plaintiff Andre Kenneth Stuckey is a state prisoner proceeding pro se and in forma

19   pauperis in this civil rights action pursuant to 42 U.S.C. § 1983. This action is proceeding on

20   Plaintiff’s second amended complaint against Defendants Chanelo and Peacock for violation of

21   the Equal Protection Clause of the Fourteenth Amendment. (ECF No. 18.)

22          This case is currently set for a settlement conference before Magistrate Judge Barbara A.

23   McAuliffe on February 20, 2020, at 9:30 a.m. at the United States Courthouse located at 2500

24   Tulare Street, Fresno, California. (ECF No. 24.)

25          Currently before the Court is Plaintiff’s motion for leave to opt-out of the scheduled

26   settlement conference, filed on January 30, 2020. (ECF No. 30.) Plaintiff states that it would be

27   a waste of the Court’s time and resources to conduct the scheduled February 20, 2020 settlement

28   conference because he is not interested in settling this case and Defendants’ counsel has informed
                                                        1
 1   Plaintiff that she has been unsuccessful in her attempt to gain approval from the California

 2   Department of Corrections and Rehabilitation to settle this case.

 3            The Court finds it appropriate to require Defendants Chanelo and Peacock to file a

 4   response to Plaintiff’s motion for leave to opt-out of the scheduled settlement conference.

 5   Accordingly, it is HEREBY ORDERED that, within seven (7) days from the date of service of

 6   this order, Defendants shall file a response to Plaintiff’s motion for leave to opt-out of the

 7   scheduled settlement conference, (ECF No. 30). Plaintiff should not file any reply to Defendants’

 8   response absent further order from this Court.

 9
     IT IS SO ORDERED.
10

11   Dated:     February 3, 2020
                                                         UNITED STATES MAGISTRATE JUDGE
12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
